UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53921 GREEKTOWN SUPERHOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 27-2216916 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 555 East Lafayette, Detroit, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (313) 223-2999 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Do not check if smaller reporting company Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes[X]No [ ] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of June 30, 2010, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $12,600,000. As of March 31, 2011, there were 149,274 shares of Series A-1 Common Stock, $0.01 par value, and no shares of Series A-2 Common Stock, $0.01 par value, outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets (unaudited) 3 Consolidated Statements of Operations (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) 6 Consolidated Statement of Shareholders’ Equity (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 47 PART II – OTHER INFORMATION Item 6. Exhibits 48 Signatures Part I – FINANCIAL INFORMATION Greektown Superholdings, Inc. Consolidated Balance Sheets (In Thousands, except per share data) March 31, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ Restricted cash Certificate of deposit - Accounts receivable – gaming, net Accounts receivable – other, net Notes receivable Property tax refund receivable Inventories Prepaid expenses Prepaid Michigan Gaming Control Board annual fee Prepaid municipal service fees Deposits Total current assets Property, building, and equipment, net Other assets: Financing fees - net of accumulated amortization Deposits and other assets 30 30 Casino development rights Trade names Rated player relationships - net of accumulated amortization Goodwill Total assets $ The accompanying notes are an integral part of the consolidated financial statements. 3 Greektown Superholdings, Inc. Consolidated Balance Sheets (In Thousands, except per share data) March 31, December 31, Liabilities and shareholders' equity (unaudited) Current liabilities: Accounts payable $ $ Taxes payable Accrued interest Unsecured distribution liability Accrued expenses and other liabilities Total current liabilities Long-term liabilities: Other accrued income taxes Senior secured notes - net Obligation under capital lease Deferred income taxes Total long-term liabilities Total liabilities Shareholders' equity: Series A-1 preferred stock at $0.01 par value; 1,688,268 shares authorized, 1,463,535 shares issued and outstanding at March 31, 2011 and December 31, 2010 Series A-2 preferred stock at $0.01 par value; 645,065 shares authorized, 162,255 shares issued and outstanding at March 31, 2011 and December 31, 2010 Series A-1 preferred warrants at $0.01 par value; 202,511 shares issued and outstanding at March 31, 2011 and December 31, 2010 Series A-2 preferred warrants at $0.01 par value; 460,587 shares issued and outstanding at March 31, 2011 and December 31, 2010 Series A-1 common stock at $0.01 par value; 4,354,935 shares authorized, 140,735 shares issued and outstanding at March 31, 2011 and December 31, 2010 1 1 Series A-2 common stock at $0.01 par value; 645,065 shares authorized, no shares issued – – Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Greektown Superholdings, Inc. Consolidated Statements of Operations (unaudited) (In Thousands, exceptper share data) Successor Predecessor Three Months Ended March 31, Three Months EndedMarch 31, Revenues Casino $ $ Food and beverage Hotel Other Gross revenues Less promotional allowances Net revenues Operating expenses Casino Gaming taxes Food and beverage Hotel Marketing, advertising, and entertainment Facilities Depreciation and amortization General and administrative expenses Other 80 52 Operating expenses Income from operations Other expense Interest expense ) ) Amortization of finance fees ) ) Other ) ) Net loss on Chapter 11 related reorganization items ) ) Total other expense, net ) ) Loss before provisions for income taxes ) ) Income tax expense– current ) ) Income tax (expense) benefit – deferred ) 37 Net loss $ ) $ ) Loss per share: Basic $ ) N/A Diluted $ ) N/A Weighted average common shares outstanding N/A Weighted average common and common equivalent shares outstanding N/A The accompanying notes are an integral part of the consolidated financial statements. 5 Greektown Superholdings, Inc. Consolidated Statements of Cash Flows (unaudited) (In Thousands) Successor Predecessor Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Operating activities Net loss $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) provided by operating activities: Depreciation and amortization Amortization of finance fees and accretion of discount on senior notes Chapter 11 related reorganization items Deferred Michigan business tax ) Stock compensation 96 – Changes in current assets and liabilities: Accounts receivable - gaming ) Accounts receivable - other State of Michigan gaming tax refundable – ) Inventories 23 55 Prepaid expenses ) Notes receivables – Accounts payable Accrued PIK interest – City of Detroit settlement agreement accrual – ) Accrued interest ) ) Accrued expenses, and other liabilities ) Net cash (used in) provided by operating activities before reorganization costs ) Operating cash flows for reorganization costs ) ) Net cash (used in) provided by operating activities ) Investing activities Increase in restricted cash ) – Capital expenditures ) ) Redemption of (investment in) certificate of deposit (1
